  Case 8:20-cv-02268-DOC-DFM Document 37-1 Filed 12/11/20 Page 1 of 1 Page ID #:1734
 Blair E. Kaminsky
 HOLWELL SHUSTER & GOLDBERG LLP
 425 Lexington Avenue
 New York, New York 10017
 Telephone: (646) 837-5151
 Facsimile: (646) 837-5150
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 ACE PROPERTY & CASUALTY INSURANCE                                     CASE NUMBER
 COMPANY
                                                                                           8:20−cv−02268−DOC (DFM)
                                                        Plaintiff(s)
                            v.
 MCKESSON CORPORATION, et al.                                           (PROPOSED) ORDER ON APPLICATION OF
                                                                        NON-RESIDENT ATTORNEY TO APPEAR IN
                                                     Defendant(s).          A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Kaminsky, Blair E.                                                              of    HOLWELL SHUSTER & GOLDBERG LLP
 Applicant’s Name (Last Name, First Name & Middle Initial                              425 Lexington Avenue
 (646) 837-5151                         (646) 837-5150                                 New York, New York 10017
 Telephone Number                       Fax Number
 bkaminsky@hsgllp.com
                            E-Mail Address                                             Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 ACE Property & Casualty Insurance Company


 Name(s) of Party(ies) Represent                                ✓ Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
 Endres, Richard S.                                                              of    LONDON FISCHER LLP
 Designee’s Name (Last Name, First Name & Middle Initial                               2505 McCabe Way, Suite 100
 144853                          (949) 252-0550                 (949) 252-             Irvine, CA 92614
                                                                0553
 Designee’s Cal. Bar No.         Telephone Number               Fax Number
 rendres@londonfischer.com
                            E-Mail Address                                             Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☒GRANTED
 ☐DENIED:          ☐     for failure to pay the required fee.
                   ☐     for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                   ☐     for failure to complete Application:
                   ☐     pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                         is regularly employed or engaged in business, professional, or other similar activities in California.
                   ☐     pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                         District.
                   ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: Click here to enter a date.
                                                                              U.S. District Judge/U.S. Magistrate Judge
 {L0158805.1 }
            G-64      (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE              Page 1 of 1
 Order (05/16)
